_ Case 2:18-cv-02472-WBV-DMD Document 103-6 Filed 02/11/19 Page 1of5

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS ‘ vis
?

STATE OF LOUISIANA ce Nie
Q. “9
. 2.
no, iO ~(CO4S 9 pivision" " “25 SECTION:
“Gp Be
DAMIAN LABEAUD AND FELICIA MCGOWAN |< “?
VERSUS 2
AMERICAN INTERNATIONAL GROUP, INC. D/B/A NATIONAL UNION ,.,.
INSURANCE CO., LANDSTAR RANGER INC. AND DONNIE SUMLING =>! “a
FILED; ee en
DEPUTY CLERK
PETITION FOR DAMAGES

‘The petition of Damian LaBeaud and Felicia McGowan, persons of the full age of majonty
and domiciled in the Parish of Orleans, State of Louisiana, respectfully represent:
:
Defendant, Dannie Sumiing, is 2 person of the full age of majority and a resident of the

Parish of Washington, State of Louisiana.
2.

Defendant, Landstar Ranger, Inc, is a foreign corporation authorized to do and doing

3Cfe — eet WA fro @

busingss in this Parish aud Grate, who employed Donnie Sumling, who was in the course and scope
of his employment at the place and dime of the motor vehicle accident which forms the basis for this
petition. As such, Landstar Ranger, Inc. is responsible for the negligent acts and omissions under
the legal doctrine of respondent superior.

B:

Defendants, Amencan International Group, Inc. d/b/a National Usion Insurance Company
is 2 foreign corporation authorized to do and doing business in this Parish and State. At ait Gmes
pertinent hereto, American International Group, Inc. d/b/a National Union Insurance Company
bad in full force and effect a policy of commercal vehicular libilicy insurance issued to defendant,
Landstar Ranger, Inc. and its vehicles and employees for the allegations contained in this petition,
and is made a party defendant herein under the provisions of LSA B.S. 22:655.

4,

On or about September 2, 2010, pentoner Damian laBeaud was operating a rental vehicle
with a guest passenger, Velicia McGowan. A motor vehicle accident occured [lysian Fields Street at
or near the intersection of North Peters in Orleans Parish. Suddenly and without warning,

defendant, Donnie Sumliag who was operating a vehicle owned and/or under the control of

EXHIBIT

1 oF
- Case 2:18-cv-02472-WBV-DMD Document 103-6 Filed 02/11/19 Page 2 of 5
oo wy S
Landstar,Ranger, Inc., made a reckless maneuver and collided with the vehicle in which Mr.
LaBeaud and his guest passenger, Felicia McGowan, occupied.
5.

‘The acts of fault, gross and wanton negligence, and lack of skill by defendant, Donnie
Sumling, which were the proximate cause of the collision and damages were as follows:

a Failing to see what he should have seen;

bh, Failing to keep a propet lookout;

& Failing to maintain control of his vehicle;

d. Failing to apply the brakes properly on his vehicle so as to bring it to a stop before

colliding with petitioner's vehicle;

e. Other negligent acts and omissions to be proven at the tral of this matter.

7,

As a result of the above occurrence, petitioners, Damian I.aBcaud and Felicia McGowan,
suffered the following severe injuties:

a. Shoulder and neck pain;

b. Lumbosacral pain; and

c. Other injuries that maybe reflected in doctors reports and invoices.

a.

The injuries caused and aggravated by the described accident has caused petitioners
prolonged pain and suffering, extending to the present date, and will continue to cause petitioners
future pain, suffering and medical expenses.

9.

Petitioners, Damian LaBeaud and Felicia McGowan, list their damages as follows:

a. Past, present and future medicals;

b. Physcial Pain and suffering, past, present and future;
c Ernotional trauma, past, present and future;

d. Mental anguish, past, present and future; and

e. Loss wages and/or lost earning capacity.
Case 2:18-cv-02472-WBV-DMD Document 103-6 Filed 02/11/19 Page 3of5
a u ~
WHEREFORE, petitioners, Damian LaBeaud aad Felicia McGowan, pray that there be
judgment herein in dveir favor and against defendants, Ametican International Group, Inc. d/b/a
National Union insurance Company, Landstar Ranger, Inc. and Donnie Surnling , in golido, for
damages in the full and true amount deemed appropriate by the tier of fact, together with legal
interest from date of judicial demand und finally paid, for all costs of these proceedings, and for

other such and further legal erid equitable relief as the Court shall deem aecessary and proper.

  

By: U4) Vv
Richard V. Kohnke, Esq. (1166)
2917 Magazine Sercet, Suite 201
New Orleans, Louisiana 70115
Telephone: ($04) 899-6864
Facsimile: (504) 899-6858

PLEASE SERVE:

AMERICAN INTERNATIONAL GROUP, INC. D/B/A
NATIONAL UNION INSURANCE COMPANY
THROUGH THEIR AGENT FOR SERVICE OF PROCESS
Corporation Service Company

320 Somerulos Street

Baton Rouge, Louisiana 70802-6129

LANDSTAR RANGER, INC.

THROUGH THEIR AGENT FOR SERVICE OF PROCESS
CT Corporation System

5615 Corporate Blvd., Ste, 400B

Baton Rouge, Louisiana 70808

DONNIE SUMLING
207 17th Avenue
Franklinton, Louisiana 70438

ONCTVILILABEAUD, MCGOWAN Wetdson for Damages. fim

“te
Case 2:18-cv-02472-WBV-DMD Document 103-6 Filed 02/11/19 Page 4of 5

LU S)

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

STATE OF LOUISIANA Gp, ™
NO. DIVISION " " “8% oy , “ S§CTION:
DAMIAN LABEAUD AND FELICIA mccowan ” J
VERSUS te
AMERICAN INTERNATIONAL GROUB, INC. D/B/A NATIONAL UNION
INSURANCE CO., LANDSTAR RANGER INC, AND DONNIE SUMLING
EST FOR
CLERK OF COURT
PARISH OF ORLEANS
Pursuant to Article 1572 of the Louisiana Code of Civil Procedure, we hereby request
written notice of the date set for trial in the above-numbered and entitled cause, ot of the date set
for trial of any pleadings or motions therein, at least ten (10) days before any erial date.
We also request notice of signing of any final judgment of the rendition of any interlocutory

order or judgment in said cause as provided by Articles 1913 and 1914 of Louisiana Code of Cwvil

Procedure.

   

ohnke, Esq., (#1166
2917 Mapazine Street, Suite 201
New Orleans, LA 70115
Telephone: (504) 899-6864
Facsimile: (504) 899-6858

OACIVIELABEAUD, MCGOWAN Petition for Daniages. fin
Case 2:18-cv-02472-WBV-DMD Document 103-6 Filed 02/11/19 Page 5of5

TO: commissionestee INSURANCE
“P.O. BOX 94214
BATON ROUGE, LA 70804

FROM CLERK OF COURT, PARISH OF ORLEANS

RE RS. 9.26007

oY

REPORTING FORM - PERSONAL INJURY

Section A sha be obtained by the Clerk of Court at the time sud is fled and submitted

te the Commissioner of insurance within 30 days of filing.

Sector A shall Ge completed at the time Judgrrent becomes definite.

A INITIAL INFORMATION
{ Caption of Suit:

LABEAUD, DAMIAN ET AL

ve

AMERICAN INTERNATIONAL GROUP, INC. ET AL

a) Parish: ORLEANS

G) Judicial District: CDC

) = Type Suit
11 & Auto - Bodily Injury
2. ~~ Uninsured Motorist
3. ~~ Government Liability
4, ~~ General Liability
5. Products Liability
6. ~_ Redhibition

b) = Docket No, 2010-41083
d) Filing Date. = 10/20/2070

7 Professional Liability
a. Medical

b. Legal

c, Archdectural
dg, Accounting
e
Ol

|

. Engineering

2 Nature of Injuries (if Ascertainable trom Patition}:

 

Section B shall be ottained by the Clerk of Court and submitted to ine Commissioner of
[naurance within 30 days of definitive judgment. (Section A (tla - ¢ must also be completed

In order {6 accurately report.)
8 JUDGMENT INFORMATION
4. Judgment by Merit Trak
a) __ Judge ____ dury
b} For the Plaintiff For the Defendant
«) Judgment awarded, exciusive of interest and costs:
1 -O-
2 - O- but less than $10,000
3. $10,000 but lees than $25,000
4, $25,000 but less than $50,000
5, $50,000 but fess thas $100,000
6 ~ $100,000 but less than $250,000
7. $250,000 but leas than $500,000
a. $500,000 but less than $750,000
9. $750,000 but less than $1,000,000
we $1,000,000 but less than $2,500,000
4. $2,000,000 or more
2. Appeal Status
a} Appeal Entered b) Ne Appeal Entered

Section C shail be completed by the Clerk of Court and avbmitied to the Cammigsioner of

insurance within 30 days of dismissal.
Insurance within 30 days of dismissal,

 

c. DISMISSAL INFORMATION
1. Date of Dismissal:
2. With Prejudice Without Prejudice
D, A processing fee of $10.00 shall be taxed as costs of cour in each sud on which the

information required by this section is submitted by the Clerk of Court. Upon rendering of
judgment under Section 6 of this form or dismissal under Section C of thie form, $5.00 shall be
paid fo the Commissioner of Insurance by the Clerk of Court and $5.00 shall be retained by the

Clerk from the court costs paid in Section D
CLERK OR DEPUTY CLERK

 

File Copy
